Citation Nr: 0638654	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  06-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for an acquired 
psychiatric disorder has been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a bilateral knee 
disability has been received.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
applications to reopen his previously denied claims for 
service connection for an acquired psychiatric disorder and a 
bilateral knee disability.

For the reason discussed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required. in his part.


REMAND

In the veteran's substantive appeal that was received by VA 
in October 2006, the veteran requested a hearing before a 
Veterans Law Judge of the Board at the RO (Travel Board 
hearing).  Because such hearings are scheduled by the RO, a 
remand to the RO to comply with the veteran's request is 
required.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

Pursuant to the veteran's October 2006 
request, the RO must place the veteran's 
name on the docket for a hearing before a 
traveling Veterans Law Judge at the RO, 
according to the date of receipt of his 
request to be rescheduled for such a 
hearing.  The veteran and his attorney 
should be afforded the opportunity to 
review the veteran's claims file before 
the date of the hearing.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

